Citation Nr: 0402229	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for angiolipoma.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for low back disorder 
secondary to service-connected cervical spine arthritis.  

4.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture of the nose with deviated nasal septum 
and mid-portion metallic clip in the nasal cavity.  

5.  Entitlement to an evaluation in excess of 10 percent for 
limited motion of the cervical spine with history of 
traumatic arthritis.  

6.  Entitlement to a compensable evaluation for hearing loss 
in the right ear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1957 to April 
1961 and from October 1961 to October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The appellant disagreed and this appeal 
ensued.  

In this decision, the Board will address the issue of 
entitlement to a compensable evaluation for hearing loss of 
the right ear.  The remaining claims, including entitlement 
to service connection for angiolipoma, heart disease, and low 
back disorder secondary to service-connected cervical spine 
arthritis, and the claims of entitlement to increased ratings 
for the deviated nasal septum and the cervical spine 
disorder, will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  


FINDING OF FACT

Hearing acuity in the right ear is measured as 39 decibels 
average pure tone loss and 100 percent speech recognition.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the right ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

This claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In June 2002, the RO issued a 
statement of the case discussing the evidence considered and 
the criteria applicable to evaluating the hearing loss claim.  
This discussion included information describing the specifics 
as to what must be shown on hearing loss examination to 
warrant and increased evaluation.  By a July 2002 letter, the 
RO informed the appellant of the date of a hearing scheduled 
for him to testify as to his hearing loss; the hearing was 
conducted in August 2002.  In November 2002, the RO issued a 
supplemental statement of the case, wherein it provided the 
appellant with the analysis of the claim based on a recent VA 
examination and explained what evidence was necessary to 
warrant referral for an extraschedular evaluation.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain; VA has 
obtained the VA records pertinent to the hearing loss issue 
and has provided the appellant with a copy of the transcript 
of his hearing held in August 2002.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The RO afforded the appellant VA examinations in 
August 1998 and April 2001.  He has not indicated any other 
sources of information or evidence that might show audiologic 
measurements of the right ear hearing acuity.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  Finally, in December 2001, 
the RO notified the appellant of what evidence VA would 
obtain on his behalf and what information was needed from him 
to assist in the adjudication of his claim.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  



II.  Analysis

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (1999, 2001).  These criteria were 
amended after the appellant filed his claim.  The amendments 
to the regulations provided for few substantive changes, 
though when applied to this claim those changes alter the 
evaluation that can be assigned following June 10, 1999, the 
effective date of those amendments.  See 64 Fed. Reg. 25,202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  As applied in this 
case, the new version of the criteria provide for the same or 
a greater benefit.  

Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85 (1999, 2003).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, 
Table VI (1999, 2003).  

During this appeal period, the appellant underwent audiology 
examinations in June 2001 and in April 2002.  At both 
examinations, the average puretone threshold at 1000, 2000, 
3000, and 4000 Hertz was 39 decibels in the right ear, and 
the speech recognition ability was 100 percent.  This 
corresponds to level I hearing in the right ear.  38 C.F.R. 
§ 4.85, Table VI.  Combining level I hearing acuity for the 
right ear with a presumed level I hearing for the nonservice-
connected left ear equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.  Thus, the evidence does not 
warrant a compensable evaluation based on these examinations.  
It is the determination of the Board that the preponderance 
of the evidence is against a compensable evaluation for 
hearing loss in the right ear.  


ORDER
A compensable evaluation for hearing loss in the right ear is 
denied.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

With respect to the claims of service connection, the record 
appears to show current diagnoses of these claimed 
disabilities, though there has been no attempt to have these 
disorders examined to determine their etiology.  In order to 
establish service connection, there generally must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  See 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2001); Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  To establish service connection on a 
secondary basis for a disorder clearly separate from the 
service-connected disorder, there must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  See 38 C.F.R. 
§ 3.310 (2003); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
The central question in this, and any service connection 
claim, is the connection to service.  The veteran claims that 
his heart disability and skin disorders are related to and 
demonstrated in service.  The record does not contain 
evidence addressing the question of whether his current 
diagnoses are related to in-service symptoms or his service-
connected disability; VA has an obligation to afford the 
appellant an examination to address these questions.  

As for the claims seeking increased ratings for the cervical 
spine and deviated nasal septum disabilities, the appellant 
was last examined in April 1999, nearly five years ago.  
While the age of an examination alone is not a reason to 
remand a claim for further examination, in this case the 
appellant has argued that the disability underwent an 
increase in severity since the last examination.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for cervical spine and 
deviated nasal septum disabilities since 
October 2002.  Obtain records from each 
health care provider he identifies.  

3.  After completion of the action in 
paragraph 2 above, make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded orthopedic 
and ear-nose-throat (ENT) examinations to 
show the nature and severity of the 
cervical spine disability and the 
deviated nasal septum disability.  

A.  Send the claims folder to each 
examiner for review.  

B.  Ensure that the appellant is informed 
of the provisions of 38 C.F.R. § 3.655 
(2003) and of the consequences of his 
failure to report for the scheduled 
examinations.  

C.  Ask the orthopedist to specifically 
address the symptomatology associated 
with the cervical spine disability and 
opine as to its severity.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.  Limitation of 
motion should also be described in terms 
of severe, moderate, or slight.  The 
examiner should list all manifestations 
of the veteran's cervical spine 
disability.  Specifically, the examiner 
should report all orthopedic and 
neurologic signs and symptoms which are 
due to the disability.  

D.  Ask the ENT examiner to specifically 
address the symptomatology associated 
with the deviated nasal septum disability 
and opine as to its severity.  The 
rationale for the opinions expressed 
should be noted.  

4.  After completion of the actions in 
paragraph 2 above, make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded cardiology, 
orthopedic, and oncology examinations to 
determine the nature and etiology of the 
claimed heart, low back, and angiolipoma 
disabilities.  

A.  Send the claims folder to each 
examiner for review.  

B.  Ensure that the appellant is informed 
of the provisions of 38 C.F.R. § 3.655 
(2003) and of the consequences of his 
failure to report for the scheduled 
examinations.  

C.  Ask the cardiologist to specifically 
opine whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any heart 
disease found is related to any 
symptomatology shown in the service 
medical records.  The rationale for the 
opinion expressed should be noted.  

D.  Ask the orthopedist to specifically 
opine whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the lumbar 
spine symptomatology is related to the 
service-connected cervical spine 
disability.  The rationale for the 
opinions expressed should be noted.  

E.  Ask the oncologist to specifically 
opine as to the onset of the angiolipoma 
and whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the 
angiolipoma symptomatology is related to 
any symptomatology shown in the service 
medical records.  The rationale for the 
opinions expressed should be noted.  

5.  After any further assistance or 
notification has been provided and the 
development requested above has been 
completed to the extent possible, review 
the record and readjudicate the claims.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



